 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4   THAD AUBERT,                                             Case No. 2:18-cv-01329-GMN-EJY
 5                  Plaintiff,
                                                                             ORDER
 6          v.
 7   JAMES DZURENDA, et al.,
 8                  Defendants.
 9

10          Before the Court is Plaintiff’s Motion for Reconsideration (ECF No. 58) which, when
11   construed liberally, seeks to address ECF No. 30, entered by the Clerk of Court stating that, pursuant
12   to Fed. R. Civ. P. 4(m), Defendant Dr. Romeo Aranas would be dismissed as would other
13   Defendants, whose names are not yet fully known, for lack of service.
14          More specifically, the Office of the Attorney General did not accept service of process on
15   behalf of Defendant Dr. Romeo Aranas, who is no longer employeed by the Nevada Department
16   of Corrections (ECF No. 23). However, the Attorney General did file the last known address of this
17   Defendant under seal (ECF No. 24). Due to a transfer of this case from Magistrate Judge Foley
18   (Ret.) to Magistrate Judge Youchah, Plaintiff was not afforded an opportunity to serve his Complaint
19   on Defendant Aranas. The Court now provides Plaintiff that opportunity.
20          Accordingly,
21          IT IS HEREBY ORDERED that the Clerk of Court shall issue a summons for Dr. Romeo
22   Aranas and send the same to the U.S. Marshal with the address provided under seal (ECF No. 24).
23   The Clerk shall also send one (1) copy of the Complaint (ECF No. 7), one (1) copy of each of the
24   Court’s Screening Orders (ECF Nos. 6 and 22), and one (1) copies of this Order to the U.S. Marshal
25   for service on the Defendant Aranas.
26          IT IS FURTHER ORDERED that the Clerk of Court shall send one (1) USM-285 form to
27   Plaintiff at the address listed below. Plaintiff shall have until February 14, 2020, to complete the
28   USM-285 service forms and return them to the U.S. Marshal, 333 Las Vegas Blvd. South, Las Vegas,
                                                      1
 1   NV, Nevada 89101. The U.S. Marshal shall serve Dr. Aranas within thirty (30) days of receipt of

 2   Plaintiff’s completed USM-285.

 3          The Court notes that at the request of Defendants represented by the Office of Attorney

 4   General for the State of Nevada, discovery deadlines were recently extended in this matter. Thus,

 5   no prejudice to the parties shall occur as a result of allowing Plaintiff to serve Dr. Aranas, who is

 6   not represented by the Attorney General’s Office. Further, Plaintiff has time remaining to learn

 7   through discovery sought from the served Defendants the full names of additional Defendants he

 8   seeks to serve with his Complaint.

 9          IT IS FURTHER ORDERED that if Plaintiff fails to follow this order, Defendant Dr. Romeo

10   Aranas may be subject to dismissal for failure to complete service of process pursuant to Fed. R.

11   Civ. P. 4(m).

12          IT IS FURTHER ORDERED that the Clerk of Court shall mail of copy of this Order to

13   Plaintiff at the following address:

14          Thad Aubert
            #70566
15          Lovelock Correctional Center
            1200 Prison Rd.
16          Lovelock, NV 89419
17          IT IS FURTHER ORDERED that except as stated herein, the remainder of Plaintiff’s
18   Motion (ECF No. 58) is DENIED.
19          DATED: December 27, 2019
20

21

22                                                ELAYNA J. YOUCHAH
                                                  UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
                                                     2
